COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sean Michael McGuire v. The State of Texas

Appellate case number:    01-14-00240-CR

Trial court case number: 10-DCR-055898

Trial court:              268th District Court of Fort Bend County

Date motion filed:        May 25, 2016

Party filing motion:      The State

       It is ordered that the motion for rehearing is   DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting individually  Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown


Date: July 7, 2016